             Case 3:20-mj-71799-MAG Document 15-1 Filed 12/23/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 YOOSUN KOH (NYBN 5245220)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7034
 7        FAX: (415) 436-7234
          Yoosun.Koh@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   CASE NO. 3:20-MJ-71799 MAG
                                                      )
14           Plaintiff,                               )   DECLARATION OF YOOSUN KOH FILED IN
                                                      )   SUPPORT OF
15      v.                                            )   UNITED STATES’ MOTION TO
                                                      )     (1) REVOKE RELEASE ORDER AND ORDER
16   GUSTABO RAMOS,                                   )         DEFENDANT DETAINED
                                                      )     (2) TEMPORARILY STAY MAGISTRATE
17           Defendant.                               )         JUDGE’S ORDER GRANTING RELEASE
                                                      )
18                                                        Judge: Hon. Edward J. Davila
                                                          Date: December 24, 2020
19                                                        Time: 3:00 p.m.

20

21 I, YOOSUN KOH, declare as follows:

22           1.      I am an Assistant United States Attorney for the Northern District of California assigned
23 to prosecute the above-captioned criminal matter. I make this declaration in support of the United

24 States’ Motion to Revoke the Release Order and Order Defendant Detained.

25           2.      Attached hereto as Exhibit A is a true and correct copy of a declaration signed by Federal
26 Bureau of Investigation (“FBI”) Special Agent Jon Clemens.

27           3.      Attached hereto as Exhibit B is a true and correct copy of FBI FD-302 dated October 21,
28
     3:20-MJ-71799 MAG
     KOH DECL. ISO GOVT MOTION TO REVOKE RELEASE ORDER
     AND ORDER DEFENDANT DETAINED.           1
            Case 3:20-mj-71799-MAG Document 15-1 Filed 12/23/20 Page 2 of 2




 1 2020.

 2         4.     Attached hereto as Exhibit C is a true and correct copy of FBI FD-302, dated December

 3 22, 2020.

 4         5.     Attached hereto as Exhibit D is a true and correct copy of FBI FD-302, dated December

 5 17, 2020.

 6         6.     Attached hereto as Exhibit E is a true and correct copy of SFPD Incident Report No.

 7 200426456.

 8         7.     Attached hereto as Exhibit F is a true and correct copy of SFPD Incident Report No.

 9 190653749,

10         8.     Attached hereto as Exhibit G is a true and correct copy of SFPD Incident Report No.

11 180967419.

12

13         I declare under penalty of perjury under the laws of the United States that the forgoing is true and

14 accurate to the best of my knowledge. Executed this 22nd day of December, in San Francisco,

15 California.

16
                                                                /s/ Yoosun Koh
17                                                              YOOSUN KOH
                                                                Assistant United States Attorney
18

19

20

21

22

23

24

25

26

27

28
     3:20-MJ-71799 MAG
     KOH DECL. ISO GOVT MOTION TO REVOKE RELEASE ORDER
     AND ORDER DEFENDANT DETAINED.           2
